 BUILDING AND CONSTRUCTION TRADES COUNCIL605Union as the exclusive bargaining representative of all our employees in theappropriate unit hereinafter described;offer or attempt to bargain with employ-ees rather than with the Union as' exclusive bargaining representative; nor inany other manner will we interfere with,restrain,or coerce our employees inthe exercise of their rights to self-organization,to form labor organizations, tojoin or assist Louisville Typographical Union No.10, or any other labor orga-nization,to bargain collectively through representatives of their own choosing,and to engage in any other concerted activities for the purposes of collective.bargaining or other mutual aid and protection or to refrain from any or allsuch activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized by Section 8 (a) (3) of the Act.WE WILL NOT refuse to bargain collectively with Louisville TypographicalUnion No. 10,as the exclusive representative of the employees in the bargain-ing unit described below.WE WILL, upon request, bargain with the above-named Union as the exclusiverepresentative of all the employees in the bargaining unit described below withrespect to rates of pay, wages,hours of employment,and other conditions ofemployment and, if an understanding is reached,embody such an understand-ing in a signed agreement.The bargaining unit is:All our production employees and mailing room employees,employed atour Madison,Indiana, plant, including proofreaders,but excluding report-ers, advertising employees,business office and office clerical employees, andall supervisors as defined in the Act.WE WILL,upon application,reinstate the employees who have engaged inthe strike which began on April 2, 1965, to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights andprivileges,in the manner and upon the conditions described by the Trial Exam-iner in his Decision.WE WILL notify the employees entitled to reinstatement,if presently servingin the Armed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after discharge from the ArmedForces.THE MADISON COURIER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 614ISTA Center,150West Market Street,Indianapolis,Indiana 46204,Telephone633-8921.Building and Construction Trades Council of Los Angeles; andLaborers&Plaster Tenders Local 507 (Kon Lee Building Co.)andInterstate Employers Association,Inc.Case 31-CC-933.January 4, 1967DECISION AND ORDEROn September 28, 1966, Trial Examiner George Christensen issuedhis Decision in the above-entitled proceeding, finding that Respond-ent Laborers & Plaster Tenders Local 507 had engaged in certainunfair labor practices and recommending that it cease and desist162 NLRB No. 55. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Examiner also foundthat Respondent Building and Construction Trades Council of LosAngeles had not committed any of the unfair labor practices allegedin the complaint and recommended that the complaint against it bedismissed in its entirety. Thereafter, the General Counsel andRespondent Laborers & Plaster Tenders Local 507 filed exceptionsto the Decision and supporting briefs, and Respondent Building andConstruction Trades Council filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraph 1 of the Recommended Order and substitutetherefor the following paragraph :["1.Cease and desist from threatening, coercing, or restrainingS & H Concrete Construction, Inc., where an object thereof is forcingor requiring S & H Concrete Construction, Inc., to cease doing busi-ness with I(on Lee Building Co."[2.Delete paragraph 1 of the notice attached to the Trial Exam-iner'sDecision and substitute therefor the following paragraph:[WE WILL NOT threaten, coerce, or restrain S & H ConcreteConstruction, Inc., by threatening to fine any of its employeeswho are our members where an object of such a threat is to forceor require S & H Concrete Construction, Inc., to cease doing busi-ness with Kon Lee Building Co.]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEA hearingwas conducted on July 28,1966,1at Los Angeles, California,beforeTrialExaminer George Christensen into issues raised by a complaint issuedMay 19 2 basedupon a charge filedon April 21 by theInterstateEmployers Asso-ciation, Incorporated,allegingthatRespondents Building andConstruction TradesCouncil of LosAngeles, hereafter called the Council,and Laborersand Plaster1All dates refer to 1966.2Paragraph 8 of the complaint was amended June 16. BUILDING AND CONSTRUCTION TRADES COUNCIL607Tenders Local 507, hereafter called the Laborers, had violated Section 8(b)(4)(ii)(B) of the National Labor Relations Act, as amended, hereafter called the Act,by threatening, coercing, and restraining S & H Concrete Construction, Incorpo-rated, hereafter called S & H, and its employees with the object of forcing orrequiring S & H, a subcontractor on a hospital building construction) project atLa Mirada, California, to cease doing business with the general contractor of theproject,Kon Lee Building Company, hereafter called Kon Lee.The Respondents denied the commission of any unfair labor practices.All parties appeared at the hearing, were afforded full opportunity to examineand cross-examine witnesses, to introduce documentary evidence, to argue orally,and to submit briefs. The General Counsel has submitted a brief.Based upon a review of the entire record, observation of the witnesses, andconsideration of the brief and arguments of counsel, I make the following:FINDINGS OF FACT1.BUSINESSOF THE COMPANIES AND THE LABOR ORGANIZATION INVOLVEDKon Lee is a California corporation engaged in the building construction indus-try in the Los Angeles area, with its principal office in Santa Ana. At all timesmaterial, it has been engaged as a general contractor in the construction of a158 bed hospital at La Mirada (hereafter called the project). During the 12-monthperiod preceding issuance of the complaint, in the course of its business opera-tionsKon Lee purchased and received goods, materials, and supplies originatingoutside the State of California valued in excess of $50,000, which goods, supplies,and materials were purchased from suppliers in California who themselves receivedsuch goods, materials, and supplies from points outside the State of California.S & H is a California corporation engaged in the building construction industry inthe Los Angeles area with its principal office therein. At all times material, ithas been engaged as a specialty subcontractor by the general contractor, Kon Lee,to perform cement work at the project. Kon Lee and S & H at all ttimes materialwere employers engaged in commerce and in a business affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.Respondent Laborers admit to membership employees of S & H and otheremployees in the building construction industry for the purpose of representingsuch employees in collective bargaining with such employers concerning wages,hours, and working conditions. Respondent Laborers is an affiliate of RespondentCouncil, which also admits to affiliation other organizations representing employ-ees of employers engaged in the building and construction industry in the LosAngeles area and represents the employee-members of its affiliated organizationsin collective bargaining with such employers concerning wages, hours, and work-ing conditions. Respondents Laborers and Council are labor organizations withinthemeaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. BackgroundOn April 13, the Council began picketing the project with picket signs reading:Kon Lee Bldg. Co. Unfair to Los Angeles Building and Construction TradesCouncil,AFL-CIO-No AgreementOn April 14, a reserved gate was set up at the Liutwieler Avenue entrance tothe project under a sign reading:Notice:All persons, contractors, their employees, and their suppliers mustuse this entrance and exit for work or deliveries to and from job sites exceptKon Lee Building Company and their suppliers, who must use the entrancelocated block east on Los Coyotes Avenue-Signed, Kon Lee Building Com-pany,General Contractor.At the Los Coyotes Avenue entrance to the project, a sign was posted reading:Notice: This entrance is for the sole and exclusive use of Kon Lee BuildingCompany and their suppliers. All other persons must use entrances locatedone block west on Liutwieler Avenue-Signed, Kon Lee Building Company,General Contractor. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommencing on April 14, the Council refrained from picketing the LiutwielerAvenue entrance to the project and limited its picketing to the Los CoyotesAvenue entrance.Prior to the commencement of any picketing of the project by the Council,S & H employees had been engaged in performing work at the project. On report-ing for work at the project on April 13, the S & H employees noted the pickets,refrained from going on the job, telephoned their employer, Ernest E. Henderson,S & H president, and asked him what they should do. Henderson told them tostand by and called the Laborers to verify his men's report that the project wasbeing picketed. The Laborers informed him that it was. He then instructed hismen not to cross the picket.line. He subsequently telephoned the Carpenters unionoffice and was informed that the picketing was directed against Kon Lee and notagainst S & H.After establishment of the reserved gate, Kon Lee telephoned Henderson,informed him of the gate, and requested his return to work on the project. Hender-son went to the worksite with his men and, observing no picket at the reservedgateon Liutwieler, went to work.B. The alleged coercive statementsFollowing his return to work, several telephone conversations took place betweenHenderson on the one hand and the Laborers and the Council on the other. -Thegravamen of the complaint against each Respondentis an alleged threatening state-ment made by anagent3of each Respondent in the course of two separate tele-phoneconversations.1.By the CouncilBoth Henderson and V. C. Mathis, administrative assistant to the executive secre-tary.the Council, testifiedconcerningthe conversation between them at whichthe alleged threat was voiced.Both agreed that the conversation took place shortly after the reserved gatewas established and that Hendersoninitiatedthe call. Both agreed that Hendersoninquiredas to whether the picketing of the Kon Lee project was authorized andwas informed by Mathis that the Council had authorizedand sanctionedpicketingof the Kon Lee project; that Henderson repeatedly informed Mathis that there wasno picket at the gate reserved for the subcontractors'use in entering or leavingthe project, on Liutwieler Street, and Mathis repeatedly replied that there was anauthorized picket "on the job"; that Henderson repeatedly tried to get from Mathisadvice on whether it was all right for S & H to continue to work at the projectand Mathis steadfastly refused to give Henderson an answer to thisquestion; andthat both Henderson and Mathis grew heated in the course of the conversationand broke it off when Mathis told Henderson he wished to do so and would hangup if Henderson did not end the conversation.They disagreed only upon one point: Henderson testified that Mathis told himhe "would be liable" if the picket line was crossed; Mathis denies making thisstatement.I credit Mathis' denial. Mathis testified that the Council over the previous yearshas authorized and established many informational picket lines at building andconstruction projects manned by nonunion contractors; that prior to formulatingand implementing its informational picketing program, the Council consulted withlegal counseland developed a picketing program adapted to these situations, includ-ing astandard answer to inquiries from contractors other than the picketed con-tractor at such projects; and that such standard answer was to inform the inquireronly that the picketing was authorized and sanctioned by the Council, leaving theinquirer to decide for himself whether or not to enter with his employees uponthe picketed premises. Mathis, a sophisticated and experiencedunion representative,testified he had handled scores of such calls prior to hisconversationwith Hender-son, always handled them in accordance with the program just described, and didnot handle the Henderson conversation any differently. Hendersonappeared to cor-roborate this, for he stated several times that he never did getan answer to hisquestion, and repeatedly referred to his anger and frustration because of thatfailure. In this framework, Henderson's testimony thatMathis volunteered thestatement that Henderson "would be liable" if he crossed the picketline appears3 Respondent Council admits that V. C. Mathis was its agent at all times material to thiscase ; Respondent Laborers made a similar concession concerning Frank Fuentes. BUILDING AND CONSTRUCTION TRADES COUNCIL609incredible and contradictory since, were such a statement made by Mathis,Hender-son would have had his answer.The General Counsel argues that even crediting Mathis' denial,Mathis' failure-to disavow that a purpose of the picketing was to persuade Henderson and hisemployees to cease work at the project violated the Act. I disagree;the Councilwas not under any duty-to affirmatively disavow such an intention;all the Actprohibits is any-overt actionby the Council violative of the Act.On the basis of the foregoing,I shall recommend that the complaint against the-Respondent Council be dismissed.2.By the LaborersHenderson testified that a day or two after the reserved gate was establishedand his men had returned to work at the project,he received a telephone call fromFrank Fuentesa -businessagent for the Laborers.Fuentes informed Henderson'smen working at the project and advised him-that each of the men was liable for a $200 fine "because we crossed the picketline"(Henderson's employees were members,of the Laborers and therefore subjectto discipline for violation of its constitution or bylaws). Some further conversationensued,after which Fuentes placed his superior in the Union,Mr. Graves, on thephone. Graves told Henderson that "if there was no picket on the job no one couldstop you from working."The Laborers did not produce any rebuttal evidence.I find that Fuentes'state-ment to Henderson-constitutes a threat addressed to a person engaged in com-merce or in an industry affecting commerce.It has been held that a respondent may be held to have intended the naturaland foreseeable consequences of his conduct(IBEW,ElectricalWorkers Union(L.G. Electric Contractors, Inc.),154 NLRB 766, and cases cited). In this instance,I find that the natural and foreseeable consequence of Fuentes'threat was to force-a neutral employer,S & H, to cease performing work for the primary Employer,Kon Lee, in order to pressure Kon Lee and aid the picketing organization, i.e.,the Council.The Laborers argue that a threat to perform a lawful act (levy of a disciplinaryfine upon its members for violation of its constitution or bylaws)cannot consti-tute an unlawful act. While it is true that the proviso to Section 8(b)(1)(A) ofthe Act provides that "this paragraph shall not impair the right of a labor organi-zation to prescribe its own rules with respect to the acquisition or retension [sic]ofmembership therein,"this proviso does not authorize a use of membership,discipline as a device for violation of the secondary boycott prohibitions of theAct without penalty(IBEW, Local 11, Electrical Workers (L.G. Electric Contrac-tors, Inc.),154 NLRB 766;Salem Building Trades Council(Lantz ConstructionCo.),153NLRB 31;Columbus Building and Construction Trades Council (Mer-chandise Properties,Inc.),149 NLRB 82).The Laborers further contend that the Fuentes'threatwas "countermanded"by Graves and therefore no violation occurred.Inmy judgment,thewordsemployed by Graves did not countermand the threat.Graves' statement that noone could stop Henderson and his men from workingifthere wasnopicket on thejob implies that Henderson and his mencould be stoppedif therewasa picket.Since the credited evidence establishes there indeed was a picket on the job andFuentes had threatened a fine to Henderson's men for working behind that picket,Graves'remark was more reaffirmation than a countermand.Based upon the foregoing,I find that by Fuentes'threat the Laborers violated'Section 8(b) (4) (ii) (B) of the Act.CONCLUSIONS OF LAW1.Kon Lee and S & H are employers engaged in commerce or in a businessaffecting commercewithin themeaning of Section 2(2), (6), and (7) of the Act.2.The Counciland theLaborersare labor organizations within the meaning ofSection 2(5) of the Act.3.By threatening the president of S & H in order topressure S & H to ceaseperformingwork for Kon Lee, the Laborersviolated Section 8(b)(4)(ii)(B) ofthe Act.4.The Councildid not engage in any unfair labor practice in violation ofSection 8(b)(4)(ii)(B) of the Act.264-047-67-vol. 162-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The aforesaid unfair labor practice affects commerce within themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Laborers have engaged in unfair labor practices in viola-tion of Section 8(b)(4)(ii)(B) of the Act, I shall recommend that they cease anddesist therefrom and take certain affirmative action designed to effectuates thepolicies of the Act.Having found that the Council has not engaged in any unfair labor practices,I shall recommend that the complaint against the Council be dismissed.RECOMMENDED ORDERBased upon the foregoing findings andconclusions,it is recommended that theRespondent Laborers, its officers, agents, successors,and assigns shall:1.Cease and desist from threatening, coercing, or restraining S & H, its employ-ees, and any other persons engaged in commerceor inan industry affecting com-merce where an object thereof is forcing or requiring S & H or any other personto cease doingbusinesswith Kon Lee Building Company.2.Take the following affirmative action which is necessary to effectuate thepoliciesof the Act:(a) Post in the Laborers business offices andmeeting hallscopies of the attachednoticemarked "Appendix." 4 Copies of said notice shall be furnished by theRegional Director for Region 21, be signed by an authorized representative ofthe Laborers, shall be posted by the Laborers immediately upon receipt thereof,and shall be maintained by the Laborers for 60 consecutive days thereafter. Reason-able steps shall be taken by the Laborers to insure that said noticesare not altered,defaced, or covered by any other material.(b)Notify said Regional Director, in writing, within 20 days from the dateof this Decision, what steps Respondent Laborers have taken to comply herewith.5IT IS FURTHER RECOMMENDED that the complaint be dismissed in all other respects.4In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Decision and RecommendedOrder of a Trial Examiner " In the further event the Board's Order is enforced by adecree of a United States Court of Appeals, the words used shall be "a Decree of theUnited States Court of Appeals Enforcing an Order."5In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS AND ALL EMPLOYEES OF S & H CONCRETECONSTRUCTION, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain S & H Concrete Construction,Inc., and its employees by threatening to fine any of such employees who areour members where an object of such threat is to force or require S & HConcrete Construction, Inc., or any other person engaged in commerce or inan industry affecting commerce to cease doing business with Kon Lee BuildingCompany.LABORERS AND PLASTER TENDERS LOCAL 507,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles, California 90014, Telephone688-5229.